Citation Nr: 0734462	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-13 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES


1.   Entitlement to service connection for bilateral hearing 
loss.

2.   Entitlement to service connection for tinnitus.
 
3.  Entitlement to service connection for bronchitis.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
fracture to the right hand.

5.  Entitlement to a compensable evaluation for a lipoma 
located under the left shoulder blade.  


REPRESENTATION

Appellant represented by:     Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to 
January 1981.

This matter comes before the Board of Veterans' Appeals 
(Board on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas, which denied the benefits sought on appeal.

In June 2007, the veteran appeared before the undersigned 
Veterans Law Judge and testified regarding his 
symptomatology.  A transcript is of record.

At the Board hearing, the veteran withdrew his claim of 
entitlement to an increased rating for residuals of a right 
ankle fracture.  Accordingly, no further action will be taken 
on that claim.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2007).

The issue of entitlement to an increased rating for lipoma of 
the back under the left shoulder blade, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  Bilateral hearing loss is not shown by competent medical 
evidence to be related to service, and a compensably 
disabling sensorineural hearing loss was not manifested 
within one year of separation from active duty.

2.  Tinnitus is not shown  by competent medical evidence to 
be related to service.

3.  By a rating decision in September 1997, the RO denied 
entitlement to service connection for a fracture to the right 
hand; the veteran was notified of the decision but he did not 
initiate an appeal.

4.  The evidence associated with the claims file since the 
September 1997 RO decision does not tend to establish any 
material fact which was not previously of record, and fails 
to present a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, and a sensorineural hearing loss 
may not be presumed to have been so incurred.  38 U.S.C.A. 
 §§ 1101, 1112, 1131, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2007).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A.  §§ 1131, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2007).

3.  The RO's September 1997 decision denying entitlement to 
service connection for a fracture to the right hand is final. 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

4.  The additional evidence presented since the September 
1997 rating decision is not new and material, and the claim 
for service connection for a fracture to the right hand has 
not been reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in May 2002 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain. VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  VA informed the claimant of the 
need to submit all pertinent evidence in his possession, and 
provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and the claim was readjudicated.  The claimant was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.   

Criteria for Service Connection

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). Sensorineural 
hearing loss, if manifest to a degree of 10 percent within 
one year after separation from active duty, may be presumed 
to have been incurred in service. 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

I.   Entitlement to service connection for bilateral hearing 
loss.

The service medical records are devoid of any complaints, 
treatment, or diagnosis of hearing loss.  The veteran's 
August 1977 entrance examination revealed hearing within 
normal limits.  In December 1980, the veteran elected not to 
undergo a physical examination prior to separation from 
active duty.

For the purpose of applying the laws of VA, impaired hearing 
will be considered a disability when: (1) the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; (2) when the auditory 
threshold for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 are 26 decibels or greater; or (3) when 
speech recognition scores using the Maryland CNC test are 
less than 94 percent.  38 C.F.R. § 3.385.  In this case, the 
veteran meets the requirements for impaired hearing as 
established by the results of an October 2006 VA audiological 
examination.

There is, however, no competent evidence linking current 
hearing loss to service.  Moreover, presumptive service 
connection is not warranted because there is no competent 
evidence of a compensably disabling sensorineural hearing 
loss within the first post-service year.  Indeed, a hearing 
loss for VA purposes was not clinically demonstrated prior to 
October 2006, and that examiner did not link the loss to 
service.  Hence, at best, the evidence shows a considerable 
length of time between the veteran's separation from service 
and his initial diagnosis of hearing loss.  Given the length 
of time between the veteran's separation from active duty and 
the diagnosis of hearing loss, approximately 25 years after 
service, the preponderance of the competent evidence of 
record is against finding a continuity of objectively 
verifiable symptomatology.  38 C.F.R. § 3.303(d); Maxson v. 
West, 12 Vet. App. 453 (1999) (Service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service.)

Therefore, in the absence of competent evidence linking the 
hearing loss to service, and in the absence of clinical 
evidence showing a continuity of symptoms, the Board finds 
that the preponderance of the most probative evidence is 
against finding a link between any current hearing loss and 
the appellant's active duty service.  Consequently, service 
connection for hearing loss is denied.

II.   Entitlement to service connection for tinnitus.

The service medical records are devoid of any complaints, 
treatment, or diagnosis of tinnitus.  Moreover, a review of 
post-service medical records reveals no opinion linking 
tinnitus to service.  In this regard, during an October 2006 
VA audiological examination, while the veteran reported 
tinnitus which had been constant since 1968, the VA examiner 
opined it would be impossible to determine a causation 
without speculation.  While the Board acknowledges the 
October 2006 VA examiner's opinion, under 38 C.F.R. § 3.102 
service connection may not be based on a resort to 
speculation. Indeed, in Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992), the Court held that medical evidence which merely 
indicates that the alleged disorder "may or may not" exist or 
"may or may not" be related to service, is too speculative to 
establish such relationship. It is further noted that as with 
the veteran's hearing loss, no complaints of tinnitus are 
noted throughout the claims file until decades postservice.

In this case, there is no competent evidence lining tinnitus 
to service or to a service connected disorder.  While there 
was a diagnosis of tinnitus at an October 2006 VA 
examination, without competent evidence linking tinnitus to 
service, the benefit sought on appeal cannot be granted.  The 
claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim the doctrine is not 
for application.  Gilbert v. Derwinksi, 1 Vet. App. 49 
(1990).



 III.   Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for a 
fracture of the right hand. 

Service connection for a fracture of the right hand was 
initially denied by rating decision of September 1997 on the 
basis that the veteran did not sustain a fracture to the 
right hand as a result of military service.  No timely appeal 
was filed and that determination became final.

Subsequently, in December 2001, the veteran filed a claim to 
reopen for his fracture to the right hand and the RO denied 
the claim in an April 2003 decision.

Service connection for the claim may now be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

Consideration must be given to the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).  If no such evidence has 
been offered, that is where the analysis must end, and what 
the RO may have determined in that regard is irrelevant.  Id. 
 Further analysis, beyond consideration of whether the 
evidence received is new and material is neither required nor 
permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).

Under 38 C.F.R. § 3.156 (a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence. 
 New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Evidence available prior to September 1997 consisted of 
service medical records which indicated that the veteran 
complained of pain in his right hand in May 1980 while 
participating in a rodeo, and statements from the veteran.

Evidence received since the September 1997 RO denial consists 
of copies of the service medical records, hearing testimony 
from the veteran, VA medical records from November 1993 to 
December 2006, and a VA compensation and pension examination 
report from October 2006

As this evidence shows complaints and a history of a right 
hand fracture, it is new, however, it is not material as the 
record still contains no objective evidence establishing a 
nexus between the veteran's current right hand disorder and 
service.  Rather, the evidence is merely cumulative of what 
has already been considered, namely that the veteran asserts 
that he fractured his right hand inservice.  The record 
remains devoid of evidence which would link an in-service 
injury to a current diagnosis of a right hand disability.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Indeed, the October 2006 
VA examiner opined that there was no documentation that the 
right hand was fractrued inservice.  Accordingly, the newly 
received evidence proves nothing that was not previously 
shown, i.e., the veteran asserts that he fractured his right 
hand, and that he believes it is service-connected.  This is 
not material evidence within the context of 38 C.F.R. § 
3.156.

While the statements of the veteran which express his belief 
that his claimed disability began during service, or is due 
to some in-service incident are acknowledged, to the extent 
that he is attempting to present argument regarding etiology 
or medical causation of disease or illnesses, he is not 
competent since it has not been shown that he has the 
necessary medical skills and training to offer opinions on 
such medical questions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  The veteran's contentions in this 
regard were previously of record and his current contentions, 
being essentially the same, are not new and material to his 
claim.  As such, this evidence does not raise a reasonable 
possibility of substantiating the claim. 

Since the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

New and material evidence having not been presented, the 
claim of entitlement to service connection for a fracture of 
a right hand is not reopened; the appeal is denied.


REMAND

In October 2006, the veteran underwent a VA examination.  The 
examiner noted there had been no recurrence of the veteran's 
lipoma of the back which was removed from under the shoulder 
blade in 1981 or of liposarcoma which was removed in 1984.  
No measurements of the scar were taken, nor were issues such 
as limitation of right shoulder motion and right shoulder 
pain addressed.  Hence, a remand is in order.
 
At his June 2007 Board hearing, the veteran testified that he 
was scheduled for pertinent surgery in July 2007.  Records 
regarding this procedure have not yet been associated with 
the file.
 
In a February 2007 rating decision the RO denied entitlement 
to service connection for bronchitis.  A notice of 
disagreement was filed in June 2007.  Accordingly, this case 
must be remanded for the following action.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. The RO must contact the veteran and 
request that he submit any additional 
evidence, not already of record, 
supporting his claim of entitlement to 
service connection for a lipoma of the 
back under the shoulder blade.  The RO 
should ensure that all VA records are 
associated with the claims file, to 
include records associated with the 
claimed July 2007 surgical procedure.

2.  The RO should schedule the veteran 
for a VA dermatological examination. The 
claim folders are to be made available to 
the dermatologist for review in 
conjunction with the examination. The 
examiner must take note of previous 
photographs submitted by the veteran 
which are now associated with the claims 
file.  (See, e.g., the photos associated 
with a 1996 VA examiantion located in 
claims folder number 2.)  New, 
unretouched color photographs of the 
veteran's back and shoulder and any other 
affected area must be taken and 
associated with the claims folder. Based 
on a review of the claims folder and the 
results of the examination, the 
dermatologist is to answer the following 
questions: 

(a)  The examiner should describe 
the precise size, depth, and 
location of any scarring about the 
affected areas. The examiner must 
note as well the presence or absence 
of cicatrization, marked 
discoloration, color contrast, or 
similar deformity.

(b)  The examiner should describe 
the precise size, depth, and 
location where skin graphs were 
collected.  The impact on the 
affected area(s) should be discussed 
in detail.

(c)  The examiner should discuss in 
detail, the impact, if any, on 
Muscle Groups I-IV and any 
associated muscle dysfunction.

(d) The examiner should address 
whether there is objective evidence 
of pain on motion, numbness, 
weakness, excess fatigability, 
and/or incoordination associated 
with the back, shoulder blade, 
 and/or the scar.  If pain on motion 
is observed, the examiner must 
indicate the point at which pain 
begins.  

(e) The examining physician must 
indicate whether, and to what 
extent, the veteran experiences 
functional loss due to pain, and/or 
any of the other symptoms noted 
above during flare-ups and/or with 
repeated use.  To the extent 
possible, the examiner should 
express any such additional 
functional loss in terms of 
additional degrees of limited 
motion.  

(f) The examiner should state the 
impact of the lipoma of the back 
under the shoulder blade removal on 
the veteran's employment.  The 
rationale for all opinions expressed 
should be provided.  

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim. The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable. 

4.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

5.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the VCAA, 
such as providing the veteran with 
updated notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence, 
then such development must be undertaken 
by VA. 38 U.S.C.A. §§ 5100, 5103 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).

6.  Thereafter, the RO should 
readjudicate the claim of at issue based 
on all the evidence of record.  If any 
benefit sought on appeal remains denied, 
a supplemental statement of the case must 
be provided to the veteran and his 
representative. 
 
7.  As to entitlement to service 
connection for bronchitis, the RO should 
issue a statement of the case. Only if 
the veteran files a timely substantive 
appeal, should this issue be returned for 
review by the Board.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome 
warranted.  No action is required of the veteran until he is 
notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


